UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1621


ROGER KEY,

                  Petitioner – Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                  Respondent – Appellee.



              On Appeal from the United States Tax Court.
                         (Tax Ct. No. 06-24110)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger Key, Appellant Pro Se. John DiCicco, Richard Farber, John
Schumann, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Roger   Key   appeals   from   the   tax   court’s    orders

dismissing his tax court petition for failure to prosecute and

denying his motion for reconsideration.       We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the tax court.     See Key v. Comm’r, IRS,

Tax Ct. No. 06-24110 (U.S.T.C. Nov. 7, 2008 & filed Feb. 27,

2009; entered Mar. 4, 2009).     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                 2